Case 18-15143-amc             Doc 47        Filed 05/16/19 Entered 05/16/19 16:32:27               Desc Main
                                            Document     Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Michael Schnitzel
                                   Debtor                                             CHAPTER 13

Northern Star Mortgage Fund, LLC
                              Movant
               vs.
                                                                                  NO. 18-15143 AMC
Michael Schnitzel
                                   Debtor

William C. Miller, Esq.
                                   Trustee
                                                                                 11 U.S.C. Section 362

                    MOTION OF NORTHERN STAR MORTGAGE FUND, LLC
                        FOR RELIEF FROM THE AUTOMATIC STAY
                                 UNDER SECTION 362

          1.       Movant is Northern Star Mortgage Fund, LLC.

          2.       Debtor is the owner of the premises located at 12215 Medford Road, Philadelphia, PA

 19154, hereinafter referred to as the mortgaged premises.

          3.       Movant is the holder of a mortgage, original principal amount of $123,000.00 on the

 mortgaged premises that was executed on November 15, 2007. Said mortgage was recorded on November

 28, 2007 at Document ID #51815055 in Philadelphia County, Pennsylvania. The Mortgage was subsequently

 assigned to Movant by way of Assignment of Mortgage recorded on January 24, 2019, at Document number

 53469745 in Philadelphia County. Documentation attached hereto as Exhibit A is provided in support of right

 to seek a lift of stay and foreclose if necessary.

          4.        William C. Miller, Esq., is the Trustee appointed by the Court.

          5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor.

          6.       Debtor has failed to make the monthly post-petition mortgage payments in the amount of

 $819.73 each for the months of September 2018 through April 2019 and $836.48 for the month of May 2019,

 with monthly late charges at $25.60 each.

          7.       The total amount necessary to reinstate the loan post-petition is $7,624.72.
Case 18-15143-amc          Doc 47     Filed 05/16/19 Entered 05/16/19 16:32:27                Desc Main
                                      Document     Page 2 of 2
        8.      Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount of

$642.00.

        9.    Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C. §362(d).

        10.     This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                      /s/ Kevin G. McDonald, Esquire
                                                      Kevin G. McDonald, Esquire
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106-1532
                                                      Phone: (215) 627-1322 Fax: (215) 627-7734
                                                      Attorney for Movant/Applicant
